           Case 1:19-cv-06265-RA Document 47 Filed 07/13/20 Page 1 of 1
                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 7-13-20


 JUHUA HAN,

                             Plaintiff,
                                                              No. 19-CV-6265 (RA)
                        v.
                                                                     ORDER
 KUNI’S CORPORATION doing business as
 IKINARI STEAK USA AND PEPPER
 FOOD SERVICE CO. LTD.,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

         Defendant Kuni’s Corporation has filed a Notice of Suggestion on Pendency of Bankruptcy

and Automatic Stay of Proceedings. See Dkt. 46. Accordingly, this action is hereby stayed

pending the bankruptcy proceedings. Defendant Kuni’s shall file a letter no later than September

14, 2020 updating the Court as to the status of those proceedings.

SO ORDERED.

Dated:      July 13, 2020
            New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
